                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION




In the matter of a subpoena issued           No..
with regard to
                                             ORDER COMMANDING
 18115-04                                    FACEBOOK,INC. NOT TO
                                             NOTIFY ANY PERSON OF THE
                                             EXISTENCE OF A SUBPOENA




      The United States has submitted an application pursuant to 18 U.S.C.
§ 2705(b), requesting that the Court issue an order commanding Facebook, Inc.,
an electronic eommunieation service provider and/or a remote computing
service, not to notify any person (including the subscribers and customers of the
aeeount(s) listed in the subpoena of the existence of the attached subpoena until
further order of the Court.


      The Court determines that there is reason to believe that notification of
the existence ofthe attached subpoena will seriouslyjeopardize the investigation,
including by giving targets an opportunity to flee, destroy or tamper with
evidence, change patterns of behavior, or intimidate potential witnesses. See
18 U.S.C. § 2705(b).

      IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that Facebook,
Inc. shall not disclose the existence of the attached subpoena, or this order of
the Court, to the listed subscriber or to any other person, for a period of90 days,
subject to renewal, or until otherwise authorized to do so by the Court, except
that Facebook, Inc. may disclose the attached subpoena to its attorney for the
purpose of receiving legal advice.

      Dated;     f0'^         -\



                                            VERONICA L. DUFFY
                                            United States Magistrate Judg^
